

115 HRES 966 IH: In the matter of Maxine Waters.
U.S. House of Representatives
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 966IN THE HOUSE OF REPRESENTATIVESJune 26, 2018Mr. Norman (for himself, Mr. Gibbs, Mr. Biggs, Mr. Duncan of South Carolina, Mr. Abraham, Mr. Thompson of Pennsylvania, and Mr. Rokita) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONIn the matter of Maxine Waters.
	
 Whereas Benjamin Franklin was quoted saying, The freedom of speech is the pillar of a free government; Whereas in his first inaugural address, Thomas Jefferson said that, Every difference of opinion is not a difference of principle;
 Whereas Abraham Lincoln stated that, There is no grievance that is a fit object of redress by mob law; Whereas the First Amendment of the Constitution provides for the freedom of speech;
 Whereas the First Amendment of the Constitution provides for the right to assemble; Whereas Trump administration officials have been targets of recent protests from those who disagree philosophically and politically;
 Whereas many Trump administration officials and supporters have been denied service in restaurants, targeted at their personal homes, yelled at, spit on, or been victims of hateful speech;
 Whereas this political climate of disrespect only exacerbates the political divide in America; Whereas, on June 23, 2018, Representative Maxine Waters (CA–43) attended a political rally in Los Angeles;
 Whereas she publicly denounced the Trump administration and all those who support the administration’s agenda;
 Whereas the Congresswoman told her supporters and all those who disagree with the Trump administration, to push back on them and … tell them they’re not welcome anymore, anywhere;
 Whereas she also said that she has no sympathy for these people; Whereas this rhetoric is dangerous, vile, and lacks basic civility;
 Whereas Representative Maxine Waters has called for segregation and abuse of those who disagree politically, ideologically, and philosophically from her and her supporters;
 Whereas all public officials should honor the values of free speech by encouraging debate, not condoning hatred;
 Whereas article I, section 5, clause 2 of the Constitution states that, Each House may … punish its Members for disorderly behavior; and Whereas the words and actions of Representative Maxine Waters constitute disorderly behavior: Now, therefore, be it
	
 That— (1)the House of Representatives does censure and condemn Representative Maxine Waters for her intolerable response to the policies of the Trump Administration on June 23, 2018, for her quest for hostility and violence, and for her uncivilized remarks about President Trump, officials of his administration, and those who support his administration;
 (2)Representative Maxine Waters forthwith present herself in the well of the House for the pronouncement of censure; and
 (3)Representative Maxine Waters be censured with the public reading of this resolution by the Speaker. 